Citation Nr: 1212838	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-27 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a rhinoplasty.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for an acquired psychiatric disability, including major depressive disorder with sleep impairment.

4.  Entitlement to service connection for a respiratory disability.

5.  Entitlement to service connection for a bilateral great toe disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1987 to May 1992.  

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a hearing at the RO in May 2011, before the undersigned Acting Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence (a buddy statement corroborating service in Saudi Arabia during the Persian Gulf War) and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).

As noted on the title page, the Board is recharacterizing the sleep disorder/mental health claim to broadly include psychiatric disorders that have been claimed and diagnosed, i.e., depression.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As discussed below, the Board is granting the Veteran's service-connection claim for an acquired psychiatric disorder, including depression and sleep impairment symptoms and manifestations; but the acquired psychiatric disorder is exclusive of posttraumatic stress disorder.  

In that regard, the VA medical records also reveal Axis I diagnoses for posttraumatic stress disorder (PTSD).  The RO's April 2009 rating decision, June 2010 statement of the case, and the November 2010 supplemental SOC did not appear to have adequately addressed, developed and considered the issue of PTSD.  Indeed, the PTSD symptomatology and manifestations may allow for additional compensation, distinct from that of the now service-connected acquired psychiatric disorder (exclusive of PTSD).  The Board additionally notes the regulations for PTSD claims were liberalized during the pendency of the present appeal, so the Veteran should have the benefit of consideration under these revised criteria.  Therefore, the issue of entitlement to service connection for PTSD been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left shoulder disorder and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the May 2011 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative, requesting a withdrawal of the appeal on the issue of entitlement to service connection for residuals of a rhinoplasty.  

2.  The Board finds the Veteran served in Saudi Arabia, as part of Desert Storm during the Persian Gulf War.  

3.  Resolving any doubt in favor of the Veteran, his current major depressive disorder and related sleep impairment symptoms are due to service in Desert Storm.  

4.  Bilateral great toe osteoarthritis did not have its onset in service; did not manifest within one year of service; and is not attributable to service.  

5.  Bilateral hearing loss did not have its onset in service; did not manifest within one year of service; and is not attributable to service, including noise the Veteran was exposed to during service.

6.  Tinnitus did not have its onset in service and is not attributable to service, including noise the Veteran was exposed to during service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal in the claim for entitlement to service connection for residuals of a rhinoplasty have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  An acquired psychiatric disability, inclusive of major depressive disorder with sleep impairment, was incurred in service.  38 U.S.C.A. §§ 1110,1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

3.  Bilateral great toe osteoarthritis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

4.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

5.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Residuals of a Rhinoplasty

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, following receipt of a Statement of the Case, a substantive appeal was filed in June 2010, appealing the issue of entitlement to service connection for residuals of a rhinoplasty.  At his May 2011 Travel Board hearing, the Veteran's representative testified for the record that the Veteran wished to withdraw his appeal in the claim for service connection for the residuals of a rhinoplasty disability.  Hearing Transcript (T.) at 2-3.  The Veteran concurred.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a Notice of Disagreement within the meaning of 38 U.S.C. § 7105(b)).  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

As for the remaining issues, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2008, prior to the initial denial of the claims in April 2009, so in the preferred sequence.  This letter informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  Additional letters meeting the notice requirements of § 3.159(b)(1) were sent in July 2009 and January 2010.  The letters sent in September 2008, July 2009 and January 2010 also complied with Dingess.  Since providing this additional notice, the AOJ has readjudicated the claims in the November 2010 SSOC, including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claims during the course of this appeal.  The RO has obtained service treatment records (STRs), service personnel records (SPRs), VA and identified private treatment records.  The Veteran also submitted additional records and written statements in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Veteran was also afforded a VA examination in February 2009 and provided negative medical nexus opinions concerning the service-connection claims for bilateral great toes, bilateral hearing loss and tinnitus disabilities.  The Board finds that the VA examination is adequate to decide the issue, as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

III.  Analysis-Service Connection Claims for an Acquired Psychiatric Disorder, a Bilateral Great Toe Disorder, Bilateral Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

In adjudicating these claims, the Board has also considered the doctrine of reasonable doubt.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

Based on documents of record, it appears the Veteran contends he developed an acquired psychiatric disorder, including depression, from his experiences in Southwest Asia during the time period of Desert Storm.  In turn, he indicates that he developed sleep impairment as manifestations of his psychiatric disorder.  

At the outset, the Board finds the Veteran served in Saudi Arabia, as part of Desert Storm during the Persian Gulf War.  Notably, his DD Form 214 shows the award of the Southwest Asia Service Medal and Kuwait Liberation Medal.  While these medals are not dispositive of service in Southwest Asia, his service treatment records show Desert Storm deployment in May 1991, during his period of active duty.  In addition, his service discharge examination report in March 1992 noted that he received anthrax and nerve agent prophylaxis in Southwest Asia.  Lastly, a May 2011 buddy statement from R.S., asserts the Veteran served on medical resupply duties in the port city of Al-Jubayl in Saudi Arabia beginning January 1991.  In sum, while not clearly documented on his DD-214, the evidence shows service in Southwest Asia during the Persian Gulf War.  

An April 2010 VA psychiatric examiner diagnosed the Veteran with Axis I major depressive disorder, moderate.  So, he presently has a diagnosed acquired psychiatric disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

As for in-service incurrence of a psychiatric disorder, it appears that his service treatment records are silent for any objective complaints, treatment or diagnoses of an acquired psychiatric disorder, including depression.  Nonetheless, at the April 2010 examination, the Veteran reported he volunteers for dangerous duties and teams at his current work as a correctional officer, which the examiner attributed to "survivor's guilt related to his rear echelon participation in Operation Desert Storm."  The Veteran reported that he has distress at the correctional facility he works at, when there are monthly siren checks, because they remind him of sirens in Desert Storm alerting the possibility of rocket attacks and air raids.  

The examiner acknowledged childhood abuse and divorces and separations in his civilian life as potentially contributory to his depression.  However, the examiner remarked, "[h]is disappointment in regard to his military experiences can be credibly regarded as causing or aggravating his depressive symptoms."  Thus, the April 2010 VA examiner provided highly probative opinion evidence that his current depression is causally related to his Desert Storm experience.  

In the absence of any contravening evidence, the Board finds these allegations of continued depression over Desert Storm experiences to be both competent and credible, and thus probative evidence in support of his claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

His private and VA medical records show diagnoses for insomnia and a sleep disorder; but without evidence of relation to military service.  Indeed, an April 2010 VA sleep study for treatment purposes found no evidence of obstructive or central sleep apnea, thus indicating against the possibility that his sleep impairment is due to a distinct sleep disability.  Rather, an April 2010 VA general examiner commented that the Veteran's sleep disorder is mostly likely due to psychiatric and PTSD issues.  An April 2010 VA psychiatric examiner similarly commented that his reported sleep disturbance seems most likely to be related to depressive symptoms.  

As such, the Board finds that while the Veteran does not have a separate and distinct sleep disability, he has symptoms of a sleep disorder that are caused by his depressive disorder.  


Accordingly, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, inclusive of major depressive disorder with sleep impairment.  

Bilateral Great Toe Disorder

Certain chronic diseases such as arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges some evidence of in-service incurrence of a bilateral great toe disorder.  A review of the Veteran's service treatment records shows that on September 27, 1988, he complained of toe pain in both feet during exercising.  Again on October 5, 1988, the Veteran complained of left great toe pain from a work out.  By his July 1989 Jump Candidate examination, he denied any foot trouble and reported he was in "good health."  Both that examiner and the March 1992 discharge examiner found the feet "normal" and did not diagnose any toe disorder.  

The record fails to show by objective evaluation that he manifested bilateral great toe arthritis to a degree of 10 percent by May 1993 (within the first year following discharge, in May 1992).  Service connection on a presumptive basis is not established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

However, the Veteran presently has a bilateral great toe disabilities, diagnosed by the February 2009 VA examiner as bilateral hallux rigidus, great toes, osteoarthritis.  Following service, the post-service evidence does not show that his present bilateral great toe osteoarthritis is attributable to service.  

At the Veteran's February 2009 VA examination, the Veteran reported that pain in his toes began 1-2 years after leaving the service.  He also reported an intercurrent injury, in that he fractured his left great toe in an August 2008 motor vehicle accident (MVA).  The examiner provided a highly probative medical opinion against the claim, concluding that the Veteran's bilateral great toe disability is not the result of military service, citing that the Veteran reported the onset of pain 1-2 years after service.  Given the VA examiner's review of the in-service and post-service treatment records in the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the February 2009 VA examiner's opinion is highly probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  There is no medical evidence to refute this highly probative medical evidence.  

At his personal hearing, the Veteran testified that he had actually had persistent great toe pain since service, as opposed to pain beginning 1-2 years after service as recorded by the VA examiner.  Hearing Transcript (T.) at 29-31.  In that regard, he is competent to testify concerning his supposed toe pain dating back to service, because this is capable of lay observation and experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

On the other hand, the Board finds the Veteran's lay statements of toe pain dating back to service are not credible.  His testimony at his personal hearing is inconsistent with his recorded history at the February 2009 VA examination report, while there is no inherent reason to question the accuracy of transcription of that examiner.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Moreover, the Veteran's bilateral great toe disorder claim appears to be biased, since he did not file his claim until September 2008, a mere month after fracturing his left great toe in an MVA in August 2008.  The Board is certainly cognizant that self interest may play a role in the Veteran's statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  Thus, the Veteran's lay statements are not credible, and thus not probative in support of his claim.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral great toe disability, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Bilateral Hearing Loss and Tinnitus

The Veteran asserts he developed bilateral hearing loss and ringing in his ears from acoustic trauma during deployment in Desert Storm.  In particular, he asserts in-service noise exposure from fork lifts, drop zones, machines, and helicopter and airplane noise when he would have to jump out of them.  See February 2009 VA audiological examination report.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

At the outset, the Board has already acknowledged the Veteran served on medical resupply duties in a Desert Storm deployment, in the port city of Al-Jubayl, Saudi Arabia, in early 1991.  Especially in light of this and any contravening contemporaneous evidence, the Board additionally finds the Veteran's assertions of in-service noise exposure to be competent and credible, in light of his documented duties.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  His DD Form 214 shows a military occupational specialty of a field medical technician, which would likely place him in the vicinity of the loud noises that he alleges.  

However, the Board finds the service treatment records show no indication of in-service incurrence of either hearing loss or tinnitus as a consequence of his in-service acoustic trauma.  According to his service treatment records, the Veteran's March 1987 enlistment examination report showed pure tone thresholds in his right ear of 5 db each at 500, 1000, 2000 and 3000 Hz and 0 db at 4000 Hz; in his left ear, 5 db at 500, 1000 and 2000 Hz, and 0 db each at 3000 and 4000 Hz.  Clinical evaluation showed his ears were normal.  

At a July 1989 Jump Candidate examination, the Veteran reported he was in "good health," and specifically denied hearing loss or ear, nose, or throat trouble.  
This examination report showed pure tone thresholds in his right ear of 0 db at 500 Hz, and 10 db at 1000, 2000 and 3000 Hz, and 0 db at 4000 Hz; in his left ear, 5 db at 500 and 1000 Hz, 15 db at 2000 Hz, 5 db at 3000 Hz, and 10 db at 4000 Hz.  
Clinical evaluation showed his ears were normal.  

Also, several in-service Hearing Conservation Data evaluations of his hearing acuity showed similar results, with no pure tone thresholds in either ear above 15 db when tested between 500 to 4000 Hz.  See Hearing Conservation Data evaluation reports, dated in April 1987, February 1990, June 1990 and October 1991.

The Veteran's March 1992 separation examination report revealed pure tone thresholds in his right ear of 5 db at 500 Hz, 0 db at 1000 Hz, 5 db at 2000 and 3000 Hz, and 0 db at 4000 Hz; in his left ear, 15 db at 500 Hz, 10 db at 1000 Hz, and 5 db each at 2000, 3000 and 4000 Hz.  Clinical evaluation showed his ears were normal.  

Therefore, the service treatment records essentially showed normal hearing during service.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The record also fails to show by objective evaluation that he manifested bilateral hearing loss to a degree of 10 percent by May 1993 (within the first year following his active duty service discharge, in May 1992).  Service connection on a presumptive basis is not established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

There is no disputing that the Veteran presently has a tinnitus disability in his ears.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  He is competent, even as a layman, to proclaim that he experiences tinnitus; this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

Most fatal to the hearing loss claim is that the overall medical evidence does not establish the Veteran presently has any bilateral hearing loss disability.  The pertinent post-service audiological evaluation comes from the February 2009 VA examination report revealed pure tone thresholds as follows:  in his right ear, 15 db at 500 Hz, 10 db at 1000 Hz, 15 db each at 2000, 3000 and 4000 Hz; in his left ear, 15 db at 500 Hz, 5 db at 1000 Hz, 10 db at 2000 Hz, and 15 db each at 3000 and 4000 Hz.  The Veteran also produced speech recognition scores of 94 percent for the right and left ears, using the Maryland CNC test.  Here, the Veteran simply does not meet VA's regulatory criteria for establishing a current hearing loss disability for compensation purposes under § 3.385.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997); see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A review of the post-service evidence also does not support the conclusion that claimed hearing loss and tinnitus are causally related to active duty service, as there are no medical findings indicating this possibility.  Rather, because there is no current hearing loss disability as per VA regulatory standards, there is no possible means of attributing this non-existent condition to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

Moreover, the February 2009 VA examination report provides probative evidence discounting the possibility these disabilities are causally related to his service, particularly to his conceded in-service acoustic trauma.  The examiner stated, "the hearing loss and tinnitus is less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma."  The examiner emphasized that the Veteran reported that he had constant ringing in both ears since 2005, although discharged 13 years earlier.  The Veteran also reported an intercurrent history of noise exposure as a correctional officer, from inmate noise, without hearing protection.  Similarly, he reported post-service noise exposure while working in a warehouse, such as from forklifts and conveyor belts, but noted he did wear hearing protection for that job.  Given the VA examiner's review of the in-service and post-service treatment records in the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the February 2009 VA examiner's opinion is highly probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  There is no medical evidence to refute this highly probative medical evidence.  

At his personal hearing, the Veteran testified that he had actually had persistent hearing loss and tinnitus symptoms since service, as opposed to beginning in 2005 as recorded by the VA examiner.  Hearing Transcript (T.) at 35-36.  In that regard, he is competent to testify concerning his supposed difficulty hearing and ringing in his ears dating back to his in-service acoustic trauma, because this is capable of lay observation and experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

On the other hand, the Board finds the Veteran's lay statements of hearing loss dating back to service to simply not be credible.  His testimony at his personal hearing is inconsistent with his recorded history at the February 2009 VA examination report, while there is no inherent reason to question the accuracy of transcription of that examiner.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Moreover, the Veteran's purported impairment of hearing acuity is not borne out by any of the medical findings in his several in-service hearing evaluations or his post-service VA examination's puretone threshold testing.  There are only medical findings of normal hearing, contradicting the notion of long-standing hearing loss.  Thus, the Veteran's lay statements are not credible, and thus not probative in support of his claim.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

The appeal in the claim for entitlement to service connection for residuals of a rhinoplasty is dismissed.

Service connection for an acquired psychiatric disability, including major depressive disorder with sleep impairment, is granted.

The claim for service connection for a bilateral great toe disability is denied.

The claim for service connection for bilateral hearing loss is denied.

The claim for service connection for tinnitus is denied.


REMAND

VA Examination and Medical Opinion for a Left Shoulder Disability 

The Veteran should be afforded another VA examination and medical opinion to determine the etiology of his left shoulder and respiratory disorders.

Concerning the left shoulder disorder, a review of the Veteran's service treatment records shows that on March 4, 1992, he was diagnosed for rotator cuff strain, upon complaints of a month-long history of left shoulder pain after being tackled while playing football, so in approximately February 1992.  The Veteran confirmed that as the manner of his injury when testifying in his personal hearing.  At his March 11, 1992 service discharge examination, the examiner remarked that the left shoulder strain was still symptomatic and objectively diagnosed left shoulder rotator cuff strain, acute, unresolved (not considered disabling).

At his February 2009 VA examination, the Veteran reported the in-service football injury and the examiner reviewed and noted the service treatment records recounted above.  The Veteran also reported working post-service at Wal-Mart from the mid-1990s through the early 2000s, when he was regularly "popping" his shoulder 5-10 times a day.  He also reported fracturing his left clavicle playing softball in 2003.  The February 2009 VA examiner conducted X-ray testing and diagnosed a present disability of left shoulder impingement.  The February 2009 examiner provided an equivocal opinion against his left shoulder claim, stating that, "[c]urrently an impingement syndrome exists, which is secondary, in the majority of cases, to repetitive overhead work.  This seems to have occurred at [his] Wal-Mart job after leaving military service."  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  

Because this examiner's opinion is inadequate in that critical respect, the Board must obtain another examination and medical nexus opinion on the nature and etiology of the Veteran's left shoulder disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

VA Examination and Medical Opinion for a Respiratory Disorder

Next, the Veteran claims he developed a respiratory disorder from assertions of in-service exposure during Desert Storm from alleged environmental hazards, such as sand, dust, smoke from burning oil fields and oil drums.  See September 2008 claim.  

A review of the Veteran's service treatment records shows he was treated for bronchitis on May 29, 1987.  His other service treatment records, including the separation examination, were silent for any subsequent complaints, treatment, or diagnosis of bronchitis or any other respirator disorder.  

Also, although the service treatment records note an in-service rhinoplasty operation, this does not appear related to his current respiratory disorder, especially to the extent that the Veteran withdrew the claim for residuals of a rhinoplasty.  Moreover, an April 2010 VA general examiner commented that the Veteran's rhinoplasty did not affect his breathing.  

To further complicate matters, the March 1987 enlistment examiner noted his seasonal allergies and complaints of wheezing/asthma, not considered disqualifying.  
Where a disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 (West 2002) applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096, and 38 U.S.C.A. § 1153 (West 2002) applies.  

However, there was no mention of his allergies or asthma on the May 1992 discharge examination.  Concerning allergies as a potential cause for his respiratory disorder, the Veteran testified at his personal hearing that he has "ongoing" breathing problems, as opposed to "seasonal allergies."  Hearing Transcript (T.) at 26.

So, on remand, it is essential for the examiner to clarify precisely what, if any, type of respiratory disorder the Veteran currently has.  

Importantly, the February 2009 examiner provided an equivocal opinion against his respiratory disorder claim, stating that, "[s]oft tissue swelling due to environmental allergies may account for difficulty with nasal breathing."  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Because this examiner's opinion is inadequate in that critical respect, the Board must obtain another examination and medical nexus opinion on the nature and etiology of the Veteran's respiratory disorder.  See Barr, supra.  

Accordingly, these matters are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) with a physician with appropriate expertise in order to determine the nature and etiology of his left shoulder disorder.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Identify all present disabilities associated with the Veteran's claimed left shoulder disorder.  

b)  Is there any etiological relationship between a current left shoulder disability and an in-service left shoulder football injury in March 1992?  If so, what is the relationship?  

In answering this, the examiner should consider that the Veteran has also reported potential intercurrent injury to his left shoulder through overuse at a civilian job at Wal-Mart from the mid-90s to early 2000s; and he fractured his left clavicle playing softball in 2003.

For purposes of the examination and opinion, the examiner must consider that the Veteran has asserted post-service continuity of symptoms, particularly alleged as joint pain and his left shoulder "popping" in and out of the joint.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  

2.  Schedule the Veteran for a VA examination(s) with a physician with appropriate expertise in order to determine the nature and etiology of his claimed respiratory disorder.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Identify all present disabilities associated with the Veteran's claimed respiratory disorder.  Specifically identify whether the Veteran present has a seasonal allergy disorder; and if so, whether the allergies flare-up at particular times of the year.  

*Reexamination at time of a respiratory disorder flare-up should be conducted, as appropriate, at the AOJ's discretion.

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

For purposes of the examination and opinion, the examiner must consider that the Veteran has asserted post-service continuity of symptoms (e.g., difficulty breathing).  The examiner must also consider the Veteran's assertions of in-service exposure during the Persian Gulf War to alleged environmental hazards, such as sand, dust, smoke from burning oil fields and oil drums.

c)  With respect to any seasonal allergy disability diagnosed:  

was such permanently aggravated during or by his military service (April 1987 to May 1992) beyond its natural progression?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  

3.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


